Citation Nr: 1757226	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  11-09 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent prior to August 6, 2009, a disability rating greater than 30 percent from August 6, 2009 to November 4, 2015, and a disability rating greater than 70 percent effective November 5, 2015 for posttraumatic stress disorder (PTSD) with cannabis abuse and anxiety disorder (previously characterized as anxiety disorder, not otherwise specified).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD with cannabis abuse and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to July 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama wherein the RO granted service connection for anxiety disorder, not otherwise specified (NOS), assigning a 10 percent disability rating effective July 12, 2007.  

Subsequently, by rating decision dated in February 2010, the RO recharacterized the Veteran's service-connected psychiatric disability as PTSD with cannabis abuse and anxiety disorder and increased the Veteran's disability rating from 10 percent to 30 percent disabling effective August 6, 2009 (the date of a claim for service connection for PTSD).  Thereafter, by rating decision dated in May 2016, the RO increased the Veteran's disability rating for his psychiatric disability from 30 percent to 70 percent disabling effective November 5, 2015 (the date of a VA examination).  Because the higher rating for the PTSD did not constitute a full grant of the benefit sought as a higher rating is still possible and the Veteran has not indicated he is satisfied or content with the rating assigned, the granting of the higher ratings did not abrogate his pending appeal for any of the three time periods.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

With regard to the TDIU issue, the Board notes that the Veteran has alleged an inability to retain employment due to service-connected PTSD.  Specifically, during the October 2017 Board hearing, the Veteran testified that he had been fired from his job three weeks earlier due to excessive absenteeism caused by his psychiatric disability.  A claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board must thus consider the TDIU issue as part of the Veteran's claim for increase.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2017.  A transcript of this proceeding has been associated with the claims file. 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the PTSD issue, the Veteran was last afforded a VA psychiatric examination in November 2015.  At that time, the Veteran was employed and living with his girlfriend and their son.  Significantly, he reported that he experienced panic attacks that occurred weekly or less often.  Subsequently, during the October 2017 Board hearing, the Veteran testified that he had been fired from his job three weeks earlier due to excessive absenteeism caused by his psychiatric disability.  He also testified that his wife (previously his girlfriend) moved out of their home along with their children recently due to charges of domestic violence.  He also testified that he experienced panic attacks two to three times per week.  As the medical evidence shows a worsening of his PTSD since he was last examined in November 2015, the Veteran should be afforded a new VA examination for his service-connected PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Also, as above, as above, by rating decision dated in February 2010, the RO increased the Veteran's disability rating for his psychiatric disability from 10 percent to 30 percent disabling effective August 6, 2009.  This award was based on findings during a September 2009 VA psychiatric examination report.  Significantly, the September 2009 VA psychiatric examination report is the earliest examination report for the Veteran's psychiatric disability as he failed to report to an earlier examination scheduled in September 2007.  Also, the September 2009 VA examination shows that the Veteran's affect was appropriate and that his long-term memory was intact.  In contrast, the November 2015 VA examination report noted a flattened affect and mild memory loss as well as nine other symptoms.  Significantly, an August 2011 VA treatment record shows an increase in anxiety, irritability, and paranoia in the last year.  In view of the discrepancy between the findings in September 2009 and the findings in November 2015, the Board finds that a retrospective opinion addressing the severity of the Veteran's PTSD since July 12, 2007, the date of the Veteran's initial claim for service connection for a psychiatric disability, would be helpful in resolving the higher rating claim on appeal.  See 38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

With regard to the TDIU issue, as above, during the October 2017 Board hearing, the Veteran testified that he had been fired from his job three weeks earlier due to excessive absenteeism caused by his psychiatric disability.  The Board has taken jurisdiction of the TDIU issue pursuant to Rice.  On remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Furthermore, an opinion regarding whether the Veteran's PTSD renders him unemployable should be obtained.  

Finally, a review of the claims file shows that the Veteran has been receiving treatment through VA since his discharge from military service in July 2007.  However, the most recent records are dated in February 2012.  On remand, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records for his PTSD.  Thereafter, all identified records, to include those dated from February 2012 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. Afford the Veteran an opportunity to identify any healthcare provider who has treated him for his PTSD since his July 2007 claim.  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include VA treatment records dated since February 2012.

3. After all records/responses received from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA psychiatric examination, by an appropriate medical professional, at a VA medical facility.  The claims file should be made available to the examiner.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD with cannabis abuse and anxiety disorder, to include whether the Veteran's PTSD renders him unemployable.

The examiner should also comment on the severity of the Veteran's PTSD during the period from July 12, 2007 through the present.  Based on review of the claims file, the examiner should render an opinion addressing whether, at any point from the July 12, 2007 initial claim to the present the record reflects any change(s) in the severity of the Veteran's PTSD, and, if so, the approximate date(s) of any such changes(s), and the extent of severity of the disability on each date.  

In addressing the above, the examiner should specifically consider and discuss the following:  

(a) an May 2007 service treatment record showing that the Veteran was taking Zoloft for his anxiety

(b) an June 2007 service treatment record noting a diagnosis of anxiety disorder, not otherwise specified

(c) a July 2007 VA treatment record showing depression, anxiety, and irritability

(d) a March 2009 VA treatment record showing depression, anxiety, nightmares, and flashbacks

(e) a June 2009 VA treatment record showing a depressed affect
 
(f) a September 2009 VA examination showing that the Veteran's affect was appropriate and that his long-term memory was intact

(g) an August 2011 VA treatment record noting an increase in anxiety, irritability, and paranoia in the last year

(h) an November 2015 VA examination report noting a flattened affect and mild memory loss as well as nine other significant psychiatric symptoms.

Complete, clearly-stated rationale for the conclusions reached must be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




